                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               December 30, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

JESSE LEE RAMIREZ,                           §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 2:19-CV-272
                                             §
THE STATE OF TEXAS, et al,                   §
                                             §
        Defendants.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On November 21, 2019, United States Magistrate Judge B. Janice Ellington issued

her Memorandum and Recommendation (D.E. 12), recommending that Plaintiff’s action

be dismissed for want of prosecution and failure to comply with court deficiency orders.

Plaintiff was provided proper notice of, and opportunity to object to, the Magistrate

Judge’s Memorandum and Recommendation.              FED. R. CIV. P. 72(b); 28 U.S.C.

§ 636(b)(1); General Order No. 2002-13. No objections have been filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 12), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

1/2
findings and conclusions of the Magistrate Judge.        Accordingly, this action is

DISMISSED WITHOUT PREJUDICE for want of prosecution and for failure to

comply with the initial deficiency orders.

       ORDERED this 30th day of December, 2019.


                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




2/2
